Court of Appeals, State of Michigan

                                              ORDER
                                                                           Michael J. Riordan
People of MI v Dustin Allen Hornback                                         Presiding Judge

Docket No.    320750                                                       Pat M. Donofrio

LC No.        13-000815 -FH                                                Jane M. Beckering
                                                                             Judges


                The Court orders that the opinion issued in this case is hereby AMENDED to correct a
clerical error. The opinion is corrected to read June 16, 20 15 as the date of the opinion.

              In all other respects, the opinion remains unchanged.




                        A true copy entered and certified by Jerome W. Zimmer Jr. , Chief Clerk, on




                               JUN 2 9 2015
                                       Date